MEMORANDUM ***
Quanyu Jin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal from the immigration judge’s denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We dismiss the petition for review for lack of jurisdiction.
The immigration judge and the Board ruled alternatively that Jin’s asylum application was untimely and that he failed credibly to meet his burden of establishing the requirements for a grant of asylum. They also denied his applications for withholding of removal and relief under CAT.
In his opening brief, Jin contends that the immigration judge and the Board erred in concluding that he failed to prove that he entered the United States on September 1, 2003, and thus failed to establish that his asylum application was timely filed on February 6, 2004. Pursuant to 8 U.S.C. § 1158(a)(3), we lack jurisdiction to review this factual finding. See Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.